Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 27, 1990, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
*1002The evidence established that claimant had previously been told that his attendance needed improvement and that he had been warned in writing that any further unexcused absences would result in his termination. The employer’s rules also gave it the prerogative to request a doctor’s note when an employee was absent due to an alleged illness. At the hearings, claimant admitted that he had received the warnings and that despite being told to submit medical documentation to explain his absence on the Friday before his discharge, he failed to do so. Under the circumstances, the determination that claimant’s failure to produce a doctor’s note constituted misconduct is supported by substantial evidence and must be upheld (see, Matter of Solanikow [Berliner & Marx—Ross] 67 AD2d 793; Matter of Patterson [Levine] 50 AD2d 703, appeal dismissed 38 NY2d 937).
Decision affirmed, without costs. Mahoney, P. J., Levine, Mercure, Crew III and Harvey, JJ., concur.